Citation Nr: 0426939	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of left knee injury.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of left lower leg injury with paresthesias.

3.  Entitlement to service connection for a low back 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 2001, the veteran testified at a videoconference 
hearing in Cleveland, Ohio before the undersigned Board 
member, seated in Washington, DC.  A transcript of the 
hearing is of record.

The issue of entitlement to a compensable evaluation for 
residuals of a left knee injury is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.

2.  The residuals of an injury of the left lower leg are 
manifested by no more than mild incomplete paralysis of the 
peroneal nerve.  

4.  Chronic low back disability was not present in service, 
arthritis of the low back was not manifested within one year 
of the veteran's discharge from service, and the veteran's 
current low back disability is not etiologically related to 
service and was not caused or chronically worsened by 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for residuals of left lower leg injury with paresthesias have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.124, Diagnostic Codes 8522 (2003).

2.  A low back disability was not incurred in or aggravated 
by active service, the incurrence or aggravation of arthritis 
of the low back during active service may not be presumed, 
and low back disability is not proximately due to or the 
result of service-connected disability. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claims.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

In letters dated in June and August 2002, the veteran was 
notified of the evidence and information necessary to 
substantiate his claims, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit.  Although 
VA has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the VA to obtain such evidence.  
The Board is satisfied that the veteran was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decisions would have been 
different had the claims not been previously adjudicated.  In 
sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.  

The Board further notes that the veteran's service medical 
records, reserve medical records, VA medical records have 
been obtained.  In addition, the RO has obtained the private 
medical records that the veteran has authorized VA to obtain.  
The Board requested and the RO made attempts to obtain 
records pertaining to the veteran's low back treatment 
following a motor vehicle accident in 1981, but the veteran 
failed to provide the required authorization.  The veteran 
has also been provided appropriate VA examinations.  Neither 
the veteran nor his representative has identified any 
outstanding records that could be obtained to substantiate 
the claims.  The Board is also unaware of any such records.  
The Board has considered the veteran's contention that the VA 
medical opinion provided in April 2003 is inadequate; the 
Board has reviewed the opinion and determined that it is 
responsive to the Board's directive and is based upon the 
examination of the veteran and a review of the pertinent 
medical history, as reflected in the evidence of record.  In 
the Board's opinion, there is no reasonable possibility that 
further development of the record will substantiate either of 
the claims.  Accordingly, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of an injury of the left 
lower leg.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability, except as noted below.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service medical records show that the veteran injured his 
left knee, sustained abrasions in the lateral tibia and calf 
areas of the left leg, and sustained a twisting injury of the 
middle back.  In January 1978 he complained of back pain 
aggravated by bending at the waist or sneezing.  The 
impression was muscle pain in mid back.  A January 1978 
separation examination noted possible injury to the cutaneous 
nerve, paresthesia, and hypesthesia in the left lower 
extremity, occasional knee pain, and intermittent discomfort 
of the back.

In March 1978, the veteran filed a claim for service 
connection for injuries to his left lower leg and left knee.  
On a VA examination in April 1978, he reported continuous 
lower left leg and left knee numbness, and aching in the left 
ankle and toes.  Although he did not file a claim for service 
connection for a back disability at that time, he also 
reported at the examination that he still had pain from the 
twisting injury of the back in service.  Percussion of the 
lumbodorsal area produced some pain.  An X-ray examination of 
the lumbosacral spine was negative.  The examiner diagnosed 
residuals of injuries of the lumbosacral spine, left lower 
leg and left knee. 

Service connection was granted in July 1978 for residuals of 
a left lower leg injury with paresthesia, and residuals of 
left knee injury, both noncompensably rated, effective from 
January 15, 1978.  The ratings have remained unchanged.

In May 1984, the veteran underwent a quadrennial examination 
in connection with his service in the Army Reserves.  He 
reported a history of receiving treatment at Broadview 
Heights for neck and back injuries sustained in an automobile 
accident in November 1981.  The examination of his back in 
May 1984 was negative.  A quadrennial examination in December 
1988 was also negative for the presence of any back 
abnormality.  

VA outpatient records show that when the veteran was seen in 
June 1989, he complained of severe pain of the left foot due 
to a callus.  The podiatrist diagnosed a callus and referred 
the veteran for further evaluation.  A consultation later 
that day diagnosed sciatic neuralgia of the left foot and leg 
with tyloma on the tibial side of the left first toe.  An X-
ray study of the left foot in July 1989 was negative.

At a December 1991 VA orthopedic examination, it was noted 
that the veteran ambulate independently without difficulty.

In approximately January 1992, an undated statement was 
received from a VA podiatrist.  The podiatrist stated that 
the veteran had had painful lesions at the plantar aspect of 
his feet for numerous years and that the veteran reported a 
history of developing sciatica-type pain and numbness since 
leaving the service.  The podiatrist opined that, the 
sciatica-type pain and numbness could account for the 
veteran's gait pattern and resulting calluses.  

Kaiser Permanente (KP) treatment notes show that when the 
veteran was seen in March 1992, he gave 6 to 8 month history 
of back pain.  The impression was probably lumbosacral 
strain.  Later in March 1992, he reported that he had had low 
back pain since 1986 but it was slight until August 1991 when 
it became severe.  An X-ray study in March 1992 disclosed 
minimal arthritic changes in the lower lumbar spine.

On a June 1992 VA foot examination, the veteran reported that 
he had been diagnosed with sciatica.  He was noted to have 
back and left leg pain.  The veteran reported that he also 
had some right leg pain secondary to excess pressure on that 
extremity because of left foot pain.  His gait was noted to 
be slightly antalgic.  He was found to have tyloma of the 
left hallux.  Possible sciatica with numbing of the 3rd and 
4th digits of left foot was also noted.  

In an October  1992 rating action, the RO granted service 
connection for hallux deformity of the left foot with 
calluses, as secondary to the service-connected left leg and 
left knee disabilities.  A 10 percent rating was granted for 
the combined impairment from the service-connected 
disabilities pursuant to 38 C.F.R. § 3.324.

In connection with an examination for the Reserves in October 
1992, the veteran responded affirmatively to having or having 
had recurrent back pain.  With respect to this history, the 
examiner noted that the back pain was in the lumbar region 
and that the veteran was always on his feet.  The examination 
disclosed no abnormality of the veteran's back.  

March to May 1993 VA outpatient records show complaints of 
chronic lower back pain and left knee pain.  The veteran was 
noted able to ambulate without problems, get on and off the 
examination table, and do straight leg raises to 90 degrees 
without difficulty.  X-rays were negative for fracture or 
dislocation, and an assessment of mechanical low back pain 
was noted.  Subsequent VA physical therapy notes show 
treatment which the veteran discontinued, reporting that his 
back pain had resolved in July 1993.  

Later medical evidence also documents the presence of low 
back disability.  

In June 1997, the veteran filed a claim for service 
connection for a low back disability, and for increased 
ratings for left knee and leg conditions.  

In a September 1997 statement, Dr. R. Weiss reported that the 
veteran was recently seen in the neurology clinic for leg and 
back pain.  He reportedly had an old sciatic or peroneal 
nerve injury dating back to his military service 20 years ago 
and still had discomfort requiring treatment.  A recent MRI 
did not explain his symptoms.

In February 1998, the veteran underwent VA EMG and Nerve 
Conduction Velocity tests.  They disclosed no evidence of 
peroneal nerve injury, lumbosacral radiculopathy, peripheral 
neuropathy, or other abnormality.  

A September 1998 VA podiatry note includes an opinion that 
the veteran had foot pain and neurological problems 
associated with his service-connected lower left leg 
disability which caused gait impairment, which was believed 
to be affecting the veteran's knees and lower back.

On a November 1998 VA neurological examination of the lower 
back, left knee, left lower leg and feet, EMG/NCV tests 
revealed findings similar to the February 1998 findings.  
There was no evidence of lumbosacral radiculopathy, or 
peripheral neuropathy.  A third EMG/NCV test in February 1999 
showed similar findings.  Specifically, a peripheral nerves 
examination disclosed that there was subjective diminished 
pin and light touch sensation to the 2nd, 3rd and 4th toes.  
There was no evidence of calluses, and the veteran was able 
to walk and squat without difficulty.  EMG of the hips, legs, 
feet, and lumbosacral paraspinal muscles were normal, 
bilaterally.  The studies were reported as essentially 
unchanged from those of February 1998, which revealed no 
peroneal nerve injury, lumbosacral radiculopathy, peripheral 
neuropathy, or electrodiagnostic findings that were in any 
way abnormal.

April 2003 EMG/NCV of the peroneal motor nerve and bilateral 
vastus and paraspinal muscles assessed the disability as 
mild/acute chronic left L5 radiculopathy.

In a letter dated in February 1999, Dr. Weiss related that 
the veteran was seen for a neurological consultation in 
August 1997 because of low back and leg pain.  At that time, 
he reportedly had a history of old peroneal palsy twenty 
years earlier with the onset of low back pain into the left 
buttock and leg five years earlier and increase in symptoms 
two years prior to being seen in August 1997.  An MRI 
revealed disk protrusion at L4-5.  The impression was L5 
radiculopathy on the left, which was old and probably stable.

At the hearing before the undersigned in January 2001, the 
veteran testified to the effect that he felt pressure on his 
back at the time of the back injury in service, and that he 
has had continuous back pain since service.  He related that 
about 4-6 years after service, his back symptoms intensified, 
and testified to his belief that the current disability was 
related to service.

Pursuant to the Board's remand directive, the veteran was 
afforded a VA examination in April 2003.  His claims folder 
was reviewed by the examiner.

With respect to the residuals of an injury of the left lower 
leg, the veteran reported occasionally experiencing electric 
shock-like sensations from the knee to the foot.  The 
examination revealed that his gait was normal.  The examiner 
noted that the veteran reported intermittent numbness, denied 
loss of function secondary to the condition, and reported no 
significant pain or effect on his daily activities. 

The examiner opined that based upon previous EMG's that were 
normal, the veteran had no major disabling disability 
secondary to the process of peroneal nerve injury.  

With respect to the veteran's low back, the examiner 
diagnosed herniated nucleus pulposus of the lumbosacral spine 
with spinal stenosis per MRI.  The examiner opined that the 
low back condition was not related to the twisting injury in 
service since the veteran had a normal X-ray at that time, 
and was not diagnosed with the herniated disc until almost 20 
years later.  The examiner opined that the veteran's current 
back disability was likely related to an intervening motor 
vehicle accident sustained in the 1980's.  He also opined 
that the low back disability was unrelated to the service-
connected disabilities of the left lower extremity because 
the veteran walked with a normal gait and there was no 
evidence of altered biomechanics that would contribute to his 
back condition.

In November 2003, the veteran submitted a lengthy statement 
disputing many of the VA examiner's April 2003 findings.  He 
asserted that his gait was disturbed and that he experienced 
constant numbness and dull/sharp pains in his left lower leg.  
He reported that the motor vehicle accident of November 1981 
was minor.  

Statements from a supervisor and a workmate dated in July 
1978 and November 2003, respectively, attest to the veteran's 
low back disability.  In various statements the veteran 
maintains that his current back disability was incurred in 
service, and that the residuals of the injury of his left 
lower leg are compensably disabling.

In a December 2003 statement, Dr. Weiss again reported that 
the veteran was seen in 1997 for leg and back pain and that 
his history was positive for probably sciatic or peroneal 
nerve injury which dated to an injury in military service 
about 20 years ago.  Since then the veteran had developed 
chronic back and leg pain and had required ongoing treatment.  
An MRI several years ago did not explain his symptoms, which 
were presumed to be due to root or nerve pain.

III.  Analysis

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The residuals of an injury of the veteran's left lower leg 
are currently evaluated under the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8522, which provides that incomplete 
paralysis of the musculocutaneous nerve (superficial 
peroneal) warrants a noncompensable if it is mild or a 10 
percent evaluation if it is moderate.

The medical evidence shows that the veteran has reported 
symptoms that he attributes to this service-connected 
disability; however, all electrodiagnostic studies in recent 
years have been negative and there is no objective medical 
evidence during the period of this claim of any significant 
impairment due to the residuals of the injury of the left 
lower leg.  Therefore, the Board has concluded that the 
disability is properly evaluated as noncompensably disabling.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Although service medical records document back complaints, 
they do not show that the veteran was found to have any 
chronic back disorder.  At the initial VA examination in 
April 1978, the veteran reported that he was still 
experiencing back pain and the examiner diagnosed residuals 
of a back injury, but the veteran was not claiming 
entitlement to service connection for a back disability at 
that time, an X-ray study of the lumbosacral spine was 
negative, and the VA examiner failed to identify any specific 
residual of the service injury.  Moreover, no evidence of a 
back disorder was found on examinations for the Reserves in 
1984 and 1988.  When the veteran sought treatment in 1989 for 
left foot pain, sciatic neuralgia of the left foot and leg 
with tyloma was diagnosed; no complaint specific to the back 
was noted, no disk, nerve root or other back abnormality was 
identified, and no back disorder was diagnosed.  

The statement from the VA podiatrist received in 
approximately January 1992 indicates that that veteran's gait 
pattern and resulting calluses were possibly due to sciatica-
type pain and numbness that the veteran indicated developed 
following his military service.  Again, this statement does 
not identify any complaint specific to the back or identify 
the presence of any back pathology or disorder.  

The veteran reportedly received treatment for his back 
following a motor vehicle accident in 1981, but he indicates 
that the accident was minor and he has not authorized VA to 
obtain the records of such treatment.  The earliest post-
service records associated with the claims folder documenting 
treatment for the veteran's back are the private medical 
records showing that the veteran sought treatment in March 
1992 for low back pain.  Although he initially reported the 
onset of low back symptoms 6 to 8 months earlier, he 
subsequently indicated that he had been having slight back 
pain since 1986 with the onset of severe pain in 1991.  In 
either event, it would appear from the histories reported by 
the veteran for clinical purposes that he did not notice any 
chronic problems with his low back prior to 1986, more than 
seven years following his discharge from service.  

Dr. Weiss has provided statements essentially indicating that 
he initially evaluated the veteran in 1997 and that the 
veteran had a history of peroneal or sciatic nerve injury in 
service with the onset of low back pain in approximately 
1992.  It was his opinion following evaluation of the 
veteran, to include a recent MRI showing disk protrusion at 
L4-5, that the veteran had L5 radiculopathy on the left which 
was old and probably stable.  He did not opine that the L5 
radiculopathy originated in service or was etiologically 
related to service or service-connected disability.  In fact, 
there is no medical opinion of record attributing the 
veteran's current low back disability to his military 
service.

The September 1998 VA podiatry note expresses the 
podiatrist's opinion that gait impairment from the veteran's 
service-connected left lower extremity disorders were 
affecting his back.  While this record is supportive of the 
veteran's claim for secondary service connection, the 
podiatrist did not identify any additional disability 
resulting from the service-connected disabilities or 
otherwise support his opinion.  Moreover, since the 
podiatrist's expertise is in diagnosing and treating foot 
disorders, his opinion concerning the etiology of the 
veteran's low back disorder is of limited probative value.

The veteran was afforded a VA examination in April 2003 for 
the purpose of determining if his low back disability is 
etiologically related to service or service-connected 
disability.  The VA physician examined the veteran and his 
medical history, as recorded in the claims folder.  He 
concluded that the veteran's current low back disability is 
not related to the twisting injury sustained in service.  The 
examiner properly supported this opinion, noting a normal X-
ray at the time of the service injury and the fact that a 
herniated nucleus pulposus was not diagnosed until many years 
after service.  The examiner's opinion that the veteran's 
current low back disability is of post-service origin is 
consistent with the history reported by the veteran for 
clinical purposes when he sought treatment for his back in 
the 1990's.  The examiner was also of the opinion that the 
veteran's current back disability is not related to his 
service-connected disabilities.  He properly supported this 
conclusion by noting that the examination disclosed no 
biomechanics that would contribute to the current back 
disability.    

The Board has considered the veteran's statements in support 
of the claim, as well as the lay statements submitted in 
support of the claim.  However, the Board has given greater 
weight to the statements provided by the veteran for clinical 
purposes at a time when he was more likely to remember the 
pertinent information.  Moreover, although the veteran may 
sincerely believe that his current low back disability is 
related to service or service-connected disabilities, lay 
persons, such as the veteran, are not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Entitlement to a compensable evaluation for residuals of left 
lower leg injury with paresthesias is denied.

Entitlement to service connection for a low back disability, 
to include on a secondary basis, is denied.


REMAND

In April 2003, the veteran was afforded a VA examination to 
determine the current degree of severity of the service-
connected residuals of a left knee injury.  The veteran's 
complaints included knee pain.  Range of motion testing 
disclosed that the veteran was able to extend the knee to 
zero degrees and flex the knee to 150 degrees.  However, the 
examiner did not indicate whether there was objective 
evidence of pain on motion or assess the extent of any 
functional impairment due to pain.  Moreover, an MRI of the 
left knee in April 2003 disclosed a small joint effusion, 
degeneration of the medial and lateral menisci and minimal 
degenerative changes.  The examiner did not address whether 
these abnormalities are etiologically related to service or 
the service-connected disability.  Consequently, the 
examination report is not adequate for adjudication purposes.

In light of these circumstances, the claim for a compensable 
evaluation for residuals of a left knee injury is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C. 
for the following actions:

1.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession.  In addition, he 
should be requested to provide a copy of 
any records, not already associated with 
the claims folder, pertaining to 
treatment or evaluation of his left knee 
during the period of this claim, or to 
provide the RO with the information and 
authorization necessary for the RO to 
obtain a copy of such records on his 
behalf.

2.  The RO should attempt to obtain a 
copy of any pertinent records identified 
but not provided by the veteran.  If the 
RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide the outstanding 
evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected 
residuals of a left knee injury.  The 
claims folder must be made available to 
and reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  To the extent 
possible, the manifestations of the 
service-connected disability should be 
distinguished from those of any non 
service-connected disorders.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the degenerative joint disease 
and degeneration of the menisci 
identified on the MRI in April 2003 are 
etiologically related to the service 
injury or the residuals of the service 
injury.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.

The rationale for all opinions expressed 
must also be provided.

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should adjudicate the 
appellant's claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria, 
to include the VA General Counsel 
opinions addressing when components of a 
knee disability should be separately 
rated.  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 	



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



